IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 104 MM 2015
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
ALEXANDER LEON,               :
                              :
              Petitioner      :


                                     ORDER



PER CURIAM

      AND NOW, this 18th day of September, 2015, the Petition for Leave to File a

Petition for Allowance of Appeal Nunc Pro Tunc and the Motion for Leave to Proceed

Pro Se are DENIED.